Citation Nr: 1443804	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  09-48 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae (also referred to herein as "PFB").

2.  Entitlement to initial evaluation in excess of 20 percent for degenerative disc disease of the lumbosacral spine (also referred to herein as a "lumbar spine disability").


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1985 to April 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran has not established a current disability of PFB.

2.  Prior to July 15, 2009, the Veteran's lumbar spine disability was not productive of forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

3.  From July 15, 2009, to August 19, 2013, the Veteran's lumbar spine disability was productive of forward flexion of the thoracolumbar spine of 30 degrees or less, but not unfavorable ankylosis of the entire thoracolumbar spine.

4.  Since August 20, 2013, the Veteran's lumbar spine disability was not productive of forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PFB have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



2.  The criteria for an evaluation in excess of 20 percent for degenerative disc disease of the lumbosacral spine, prior to July 15, 2009, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5242 (2013).

3.  The criteria for an evaluation of 40 percent for degenerative disc disease of the lumbosacral spine, from July 15, 2009, to August 19, 2013, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5242 (2013).

4.  The criteria for an evaluation in excess of 20 percent for degenerative disc disease of the lumbosacral spine, from August 20, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by a letter dated August 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  The Veteran informed VA that he received treatment from four private providers; VA has obtained records from two of these providers, and the other two have replied stating that records predating 2000 have been destroyed.

With regard to PFB, the Veteran has not been provided with a VA examination.  The VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R.§ 3.159(c)(4)(i).  As explained below, the Board finds that there is no medical evidence, or persuasive competent lay evidence, of current PFB or symptoms thereof, and the VA therefore has no duty to provide a medical examination.

With regard to his lower back condition, the Veteran was provided VA examinations for his back condition in April 2009 and August 2013.  The Board finds that these examinations were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examinations of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examination reports also addressed and described the functional effects caused by the Veteran's back condition.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran seeks a finding of service connection for PFB.  The only medical record evidence related to PFB is in his service treatment records, indicating treatment for the condition from March through December of 1986.  In his exit examination dated February 1989, his skin is noted has normal and he denied any history of skin diseases.  The Veteran states that he was treated by two private dermatologists for this condition in the 1990s, but all records of this treatment no longer exist.  

Regardless of whether the Veteran could or could not have located these records from the 1990s, there is no persuasive competent or credible lay or medical evidence of a current disability.  The Veteran has provided no medical evidence of a current condition in the form of diagnoses or treatment records.  The Veteran has provided numerous treatment records from his private physician, including requests for treatment and a dermatologist referral for acne in April 1991 and May 1994, but there is no indication that he ever spoke to his doctor about symptoms of PFB.  Nor has the Veteran provided persuasive lay evidence of the condition in terms of a description of his symptoms or how he is impaired by the condition.  When the Veteran filed is claim July 2008, he reported treatment that had not occurred since 1994.  While the Veteran is competent to relate symptoms of PFB because such symptoms are readily observable through his senses, the fact remains that he has never described any current symptomatology or alluded to any treatment that occurred during the appeal period.  It is not until a September 2014 statement that the Veteran, through counsel, first explicitly stated that he currently suffers from a skin condition, with no further description of symptoms.

Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that there is no evidence of a current disability and service connection must therefore be denied.

Increased Rating

The Veteran seeks a higher rating for his service-connected degenerative disc disease of the lumbosacral spine.  Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the disability has not significantly changed and a uniform evaluation is warranted.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, as the disability on appeal is, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran is currently in receipt of a 20 percent disability rating for his service-connected lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Under this code, upon application of the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The next higher rating of 40 percent is assignable for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Degenerative disc disease is rated at 50 percent for unfavorable ankylosis of the entire thoracolumbar spine, and at 100 percent for unfavorable ankylosis of the entire spine.

In April 2009, a VA examiner diagnosed the Veteran with degenerative disc disease of the spine.  The Veteran reported stiffness and pain occurring 5 times per week, lasting for a full day.  The Veteran rated the pain at 5/10, and said he could function with medication during pain.  The Veteran reported having been prescribed 1.5 days of bed rest by a private physician.  There was no history of bowel or bladder incontinence.  Posture and gait were within normal limits.  The Veteran did not use an assistive device for ambulation.  X-ray findings were within normal limits.  Flexion of the thoracolumbar spine was found at 65 degrees with pain occurring at 55 degrees.  Extension was measured at 15 degrees with pain occurring at 10 degrees.  Right lateral flexion was measured at 20 degrees with pain occurring at 15 degrees.  Left lateral flexion was measured at 15 degrees with pain occurring at 15 degrees.  Right rotation was measured at 30 degrees with pain occurring at 30 degrees.  Left rotation was measured at 30 degrees with pain occurring at 25 degrees.  After repetitive use, pain, weakness, and lack of endurance joint function was further limited by 15 degrees.  There was no evidence of radiating pain on movement or ankylosis.  Straight leg raising tests were negative.  Motor function was within normal limits.  Muscle spasms and tenderness were present.

On July 15, 2009, the Veteran underwent a private impairment examination by a physical therapist.  The Veteran reported pain ranging from 3-10/10.  He reported flare-ups occurring at least once a month, lasting from one day to one week.  He reported that pain is triggered by sitting or standing for more than 30 minutes at a time.  Maximum lumbar flexion was measured at 13 degrees.  Extension was 7 degrees.  Left lateral flexion was 11 degrees, and right lateral flexion was 15 degrees.  The report gave the Veteran a 27 percent rating, using American Medical Association guidelines, which are not equivalent to VA regulations.

In addition to this opinion from his physical therapist, the Veteran has provided a private radiology report from August 2010, which found degenerative disc disease and osteoarthritis.  The Veteran also provided a private nexus opinion dated December 2010 by a doctor who reviewed his file but did not examine him; this doctor opined that the Veteran's back condition was service-connected but did not opine on the condition's manifestations, severity, or degree of impairment.  The Veteran's wife provided an undated statement which VA received January 2011.   She stated that the Veteran's condition has gotten worse over 17 years, and that extreme pain and days-long incapacitation resulted from cutting the lawn, shoveling snow, washing cars, moving furniture, household chores, lifting 30 pounds, and coitus.  She states that the Veteran is unable to work, bathe, and carry out basic daily activities.

On August 20, 2013, the Veteran underwent a second VA examination, with a diagnosis of lumbosacral degenerative disc disease with bilateral lower extremity radiculopathy, and there was no evidence of any other associated objective neurological manifestations.  The Veteran reported pain which he rated at 4/10.  Use of a cane during flare-ups was reported.  Flexion of the thoracolumbar spine was measured at 80 degrees, with pain occurring at 60 degrees.  Extension was measured at 30 degrees with no pain.  Lateral flexion and rotation were normal.  Results were identical on repetition.  The examiner found functional loss with contributing factors of pain on movement, less movement than normal, and interference with sitting, standing, and/or weight bearing.  Musculature was tender to palpation.  Guarding/muscle spasm was present, but did not result in an abnormal gait or spinal contour.  Muscle strength was normal and there was no atrophy.  Sensation and reflexes were normal.  Straight leg raising tests were negative.  There were no neurologic abnormalities.  IVDS was indicated with no incapacitating episodes in the past 12 months, though the Veteran reported flare-ups caused him to be bedridden.  The examiner found that the Veteran's condition had an impact on his work, specifically in his ability to stand and sit for long periods of time.  The examiner further noted that it is conceivable that function could be further limited during flare-ups or over repeated use, but it is not feasible to determine by how much. 

First, the Board will address the Veteran's degenerative disc disease prior to July 15, 2009.  For this time period, there is no evidence warranting a rating in excess of 20 percent.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or there is favorable ankylosis present.  The April 2009 VA examination shows a limitation of forward flexion of the thoracolumbar spine to 65 degrees, with pain occurring at 55 degrees.  This flexion is roughly twice the 30 degree flexion that warrants the higher rating of 40 percent.  There is no indication of ankylosis in the record.  For these reasons, the Board finds that a rating in excess of 20 percent is not warranted prior to July 15, 2009.

The Veteran's private examination on July 15, 2009, in contrast, reports forward flexion of the thoracolumbar spine limited to 13 degrees.  Therefore, the Board finds that a rating of 40 percent is warranted for the period from July 15, 2009, but prior to August 20, 2013.  A higher rating of 50 percent would be warranted if there were evidence of unfavorable ankylosis of the thoracolumbar spine.  There is no evidence of ankylosis in the record.

From August 20, 2013, however, there is no evidence of limitation of forward flexion of the thoracolumbar spine to 30 degrees or less.  The VA examination on that date showed forward flexion to 80 degrees, with pain occurring at 60 degrees.  The examiner opined that there could be further functional impairment during flare-ups or with repeated use, but concluded that it would be impossible to state exactly what degree of additional range of motion loss would occur.  With flexion no longer limited, and still no evidence of ankylosis, the Board finds that a rating in excess of 20 percent is not warranted from August 20, 2013.   

The August 2013 examiner found evidence of bilateral radiculopathy of the lower extremities, and the Veteran has since been rated for service connected radiculopathy in both legs in a September 2013 rating decision that has not been appealed and is therefore not before the Board.  

The Veteran's service connected lumbar spine disability, which is manifested by degenerative disc disease, may alternatively be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, for intervertebral disc syndrome (IVDS).  See VBA Training Letter 02-04 (October 24, 2002).  Ratings under this code are based on evidence of incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  The next higher rating of 40 percent is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; while a higher 60 percent is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Since the only incapacitating episodes noted anywhere in the record last only 1.5 days, the criteria for a rating in excess of 40 percent under IVDS are not applicable.   

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's back condition.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including pain, loss of motion, radiculopathy, and use of an assistive device, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his service-connected lumbar spine disability is more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).


ORDER

Service connection for PFB is denied.

An initial evaluation in excess of 20 percent for degenerative disc disease of the lumbosacral spine, prior to July 15, 2009, is denied.

An initial evaluation of 40 percent for degenerative disc disease of the lumbosacral spine, from July 15, 2009, to August 19, 2013, is granted, subject to the laws and regulations governing the payment of VA benefits.

An initial evaluation in excess of 20 percent for degenerative disc disease of the lumbosacral spine, from August 20, 2013, is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


